Citation Nr: 1520604	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-21 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for congenital bilateral absence of the pectoralis major, with recurrent dislocation of both shoulders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD


Steve Ginski, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1976 to March 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist a claimant in the development of a claim.  A remand is necessary to provide an examination and opinion. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

At the outset, the Board notes that the Veteran's claimed condition was not noted on his examination at entrance into service.  In this regard, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014). 

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner. 

The presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).  See also Quirin v. Shinseki, 22 Vet. App. 390 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"). 

However, if it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-97.  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-97.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395.

VA afforded the Veteran an examination for his claim in October 2012.  The examiner noted a 1976 diagnosis of dislocation of shoulders and provided a present diagnosis of degenerative arthritis of the right and left shoulder.  The Veteran asserted that symptoms first had onset in 1976 during physical training during active service.  He stated that the condition had progressively gotten worse.  The Veteran also reported flare-ups, describing the impact as severe pain with numbness in the hands, fingers, and elbows.  After reviewing recent x-rays of the Veteran's shoulders, the examiner concluded that the Veteran had bilateral shoulder degenerative arthritis at the AC joint.  Specifically, the examiner found that the Veteran had voluntary and involuntary anterior dislocations in both shoulders due to a congenital lack of supporting musculature around the shoulder girdle.  

With regard to the Veteran's claim, the examiner found that it "was reasonable to conclude" that the claimed bilateral shoulder condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  As rationale for her first conclusion, the examiner cited to the Veteran's in-service reports of injuring his left shoulder at the age of seven and undergoing his first shoulder dislocation when he was fourteen.  This condition was diagnosed as a congenital weakness of pectoralis major, bilaterally.  

As rationale for the conclusion that the Veteran's bilateral shoulder condition clearly and unmistakably was not aggravated beyond its natural progression, the examiner cited her review of the Veteran's service and medical records, which document the Veteran's complaints of shoulder pains and dislocations during his active service.  The examiner next discussed the Veteran's referral to the Naval Hospital in Beaufort, SC, where a consultant noted "general absence of pectoralis major muscles bilaterally."  The examiner noted that the findings made during the October 2012 examination were comparable to the findings in the service records from 1976.  She explained that the Veteran was able to displace and replace his shoulders quickly and voluntarily and that there did not seem to be any difference from the condition in the military.  Concluding, the examiner argued that the quick and voluntary replacement of dislocated joints was evidence that no permanent deterioration of the joints had occurred.  

The Board notes that the October 2012 examiner's medical opinion is inadequate.  She did not clearly state whether the Veteran's congenital absence of pectoralis major muscles bilaterally was a "disease" or "defect," and the Board is not aware of any record that addresses this question.  

Next, the October 2012 opinion is inadequate because the examiner did not account for the Veteran's lay assertions that his bilateral shoulder disability severely worsened during active service.  In providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  

Lastly, the examiner's opinion reads that "it is reasonable to conclude that the [Veteran's] dislocation of bilateral shoulders, which clearly and unmistakably existed prior to service, did not aggravate beyond its natural progression."  The Board notes that the examiner used an improper evidentiary standard.  Rebutting the presumption of soundness requires proving by clear and unmistakable evidence that the preexisting disability was not aggravated by service.  Here, because the examiner used a reasonableness standard instead of the applicable clear and unmistakable standard, the Board finds this report is not adequate.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the natural and etiology of any shoulder disorders.  The claims file should be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All necessary tests and studies should be performed, and the examiner should review such results prior to completing the report.  

(A)  The examiner should indicate whether the Veteran's absence of pectoralis major muscles, bilaterally with recurrent dislocation of both shoulders, is a congenital "defect" or "disease."

Generally, a "disease" is a condition considered capable of improving or deteriorating, whereas a "defect" is a condition not considered capable of improving or deteriorating. 

(B)  If the examiner determines that the Veteran's congenital absence of pectoralis major, bilateral with recurrent dislocation of both shoulders, is not a congenital defect, is there clear and unmistakable evidence that it preexisted service?  

(i)  If there is clear and unmistakable evidence that the disorder preexisted service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the preexisting disorder was not permanently worsened during service beyond the natural progression of the disorder.  

(ii)  If there was an increase in the severity of the Veteran's congenital absence of pectoralis major, bilateral with recurrent dislocation of both shoulders, the examiner should opine as to whether such an increase was clearly and unmistakably due to the natural progress of the disease.  

In addition to the medical history, all conclusions and rationales should take into consideration the Veteran's assertions regarding his symptoms prior to, during, and after service.  

The examiner should note that "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e. is undebatable.  

A complete rationale should be given for all opinions and conclusions expressed.  

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental state of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



